PER CURIAM.
These consolidated appeals are from an order denying appellants’ motion to make the record speak the truth and from a final judgment entered in favor of the appellees pursuant to a jury verdict.
The points presented urge (1) that the trial court erred in denying the motion to make the record speak the truth; (2) that the court erred in denying appellants’ motion for directed verdict at the close of the appellants’ case; (3) that the court erred in allowing appellees to introduce evidence of a joint venture; and (4) that the court erred in giving instructions to the jury on the issue of joint venture when the pleadings did not raise that issue.
When relief is sought from an appellate court, it thereupon becomes the duty of appellant to make errors complained of clearly appear by furnishing the court with an adequate record pertaining to the asserted errors. Morceau v. Meader, 179 So.2d 242 (Fla. 3d DCA 1965); Wilder v. Altman, 179 So.2d 250 (Fla. 3d DCA 1965).
The appellants having failed to meet this requirement the order and judgment are affirmed.
Affirmed.